Case 2:21-cv-02293-DMG-JC Document 24 Filed 05/13/21 Page 1 of 5 Page ID #:479




                              UNITED STATES DISTRICT COURT                   JS-6 / REMAND
                             CENTRAL DISTRICT OF CALIFORNIA
                                CIVIL MINUTES—GENERAL

 Case No.     CV 21-2293-DMG (JCx)                                      Date     May 13, 2021

 Title Jasmine Brown v. BQ Operations Holding, LLC, et al.                             Page     1 of 5

 Present: The Honorable      DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

              KANE TIEN                                                NOT REPORTED
              Deputy Clerk                                              Court Reporter

    Attorneys Present for Plaintiff(s)                         Attorneys Present for Defendant(s)
             None Present                                                None Present

 Proceedings: IN CHAMBERS—ORDER GRANTING PLAINTIFF’S MOTION TO
              REMAND ACTION TO STATE COURT [20]

        On February 3, 2021, Plaintiff Jasmine Brown filed a Complaint in the Los Angeles
 County Superior Court against Defendants BQ Operations Holding, LLC; Sunbridge Hallmark
 Health Services, LLC; Fountain View Subacute and Nursing Center, LLC; Genesis Healthcare;
 Genesis Healthcare, Inc.; and GHC Payroll, LLC, alleging violation California’s Unfair
 Competition Law (“UCL”) and the following violations of the California Labor Code: (1) failure
 to provide meal periods; (2) failure to permit rest breaks; (3) failure to provide accurate wage
 statements; (4) failure to indemnify; (5) wage statement penalties; and (6) waiting time penalties.
 Not. of Removal, Ex. A (Compl.) [Doc. # 1-1]. Plaintiff brings this action on behalf of the
 following proposed class: “All individuals Defendants employed in California as hourly
 employees including, but not limited to, certified nursing assistants (“CNAs”), restorative
 nursing assistants (“RNAs”), and persons in comparable positions at any time during the period
 beginning four years prior to the filing of this action and ending on the date that final judgment is
 entered in this action.” Id. at ¶ 15.

         On or about March 15, 2021, Defendants removed the action to this Court, asserting
 original jurisdiction under the Class Action Fairness Act of 2005 (“CAFA”). [Doc. # 1.] On
 April 14, 2021, Plaintiff filed the instant motion to remand (“MTR”) the case to state court on
 the ground that the amount in controversy does not exceed $5 million, as required for CAFA
 jurisdiction. [Doc. # 20.] The MTR is fully briefed. [Doc. ## 21, 23.]

         For the reasons stated below, the Court GRANTS the motion.

                                                I.
                                         LEGAL STANDARD

       CAFA affords district courts jurisdiction “over class actions in which the class members
 number at least 100, at least one plaintiff is diverse in citizenship from any defendant, and the

 CV-90                              CIVIL MINUTES—GENERAL                      Initials of Deputy Clerk KT
Case 2:21-cv-02293-DMG-JC Document 24 Filed 05/13/21 Page 2 of 5 Page ID #:480




                             UNITED STATES DISTRICT COURT                   JS-6 / REMAND
                            CENTRAL DISTRICT OF CALIFORNIA
                               CIVIL MINUTES—GENERAL

 Case No.    CV 21-2293-DMG (JCx)                                      Date     May 13, 2021

 Title Jasmine Brown v. BQ Operations Holding, LLC, et al.                            Page     2 of 5

 aggregate amount in controversy exceeds $5 million, exclusive of interest and costs.” Ibarra v.
 Manheim Invs., Inc., 775 F.3d 1193, 1195 (9th Cir. 2015) (citing 28 U.S.C. § 1332(d)). Pursuant
 to 28 U.S.C. section 1441(a), an action may be removed from a state court to a federal district
 court if the latter would have had “original jurisdiction” over the action had it been filed in that
 court.

           If a complaint does not specify a particular amount of damages and the plaintiff
 challenges jurisdiction after removal, the removing defendant “bears the burden to show by a
 preponderance of the evidence that the aggregate amount in controversy exceeds $5 million
 . . . .” Id. at 1197. “[R]emoval ‘cannot be based simply upon conclusory allegations where the
 [complaint] is silent’” as to the amount of damages.” Singer v. State Farm Mut. Auto. Ins. Co.,
 116 F.3d 373, 377 (9th Cir. 1997) (quoting Allen v. R & H Oil & Gas Co., 63 F.3d 1326, 1335
 (5th Cir. 1995)).

                                               II.
                                           DISCUSSION

        Plaintiff argues that Defendants have not sufficiently shown that the amount in
 controversy exceeds the $5 million jurisdictional threshold for CAFA.

          Defendants assert that the amount in controversy is $7,631,063.62. See Not. of Removal
 at ¶ 39. This figure is comprised of the following items: (1) $1,941,979.25 for meal period
 violations, (2) $1,941,979.25 for rest period violations, (3) $1,759,142.40 for waiting time
 penalties, (4) $461,750 for inaccurate wage statements, and (5) $1,526,212.72 in attorneys’ fees.
 See id. at ¶¶ 45, 51, 58, 64, 67; Opp. at 17 n.4 (updating calculations). Item (1) is predicated on
 the assertion that each member of the putative class suffered two meal period violations per
 workweek, whereas item (2) depends upon Defendants’ assumption that each proposed class
 member suffered two rest period violations per workweek. See Not. of Removal at ¶¶ 45, 51.
 Further, Defendants assert that item (5) is a reasonable estimation of Plaintiff’s recoverable
 attorneys’ fees because “[t]he attorneys’ fees benchmark in the Ninth Circuit is 25 percent.” Id.
 at ¶ 66.

         The Complaint does not specify the frequency of the alleged meal or rest break violations
 and alleges only that “Defendants maintained a policy, practice, or a lack of a policy which
 resulted in Defendants not providing Plaintiff and the Class” with all timely meal periods, rest
 periods, or wages for missed meals or rest periods. Compl. at ¶¶ 42-43, 52-53. Defendants rely
 on these allegations and the declarations of Gwendolyn Eagen, Vice President for Corporate
 Human Resources of one Defendant and agent for two others, to assume two meal period

 CV-90                              CIVIL MINUTES—GENERAL                     Initials of Deputy Clerk KT
Case 2:21-cv-02293-DMG-JC Document 24 Filed 05/13/21 Page 3 of 5 Page ID #:481




                             UNITED STATES DISTRICT COURT                  JS-6 / REMAND
                            CENTRAL DISTRICT OF CALIFORNIA
                               CIVIL MINUTES—GENERAL

 Case No.    CV 21-2293-DMG (JCx)                                     Date     May 13, 2021

 Title Jasmine Brown v. BQ Operations Holding, LLC, et al.                           Page     3 of 5

 violations and two rest break violations per workweek, per putative class member. But Eagen
 initially attests only to the number of putative class members, their weighted average hourly rate
 of pay, and the number of workweeks these employees worked. See Eagen Decl. at ¶¶ 9-14
 [Doc. # 1-6]. Eagen’s supplemental declaration contains additional facts regarding the minimum
 shift lengths of putative class members who worked full-time and part-time, including that the
 minimum shift length was 7.5 hours, and some employees worked 12-hour shifts. See Eagen
 Supp. Decl. at ¶¶ 6-17 [Doc. # 21-2]. None of Defendants’ evidence, or allegations in Plaintiff’s
 Complaint, supports an assumption of two meal period violations and two rest period violations
 every single week for every full-time and part-time hourly employee at Defendants’ facilities.
 Consequently, Defendants’ calculation of items (1) and (2) rests on “mere speculation and
 conjecture, with unreasonable assumptions.” Ibarra, 775 F.3d at 1197; see also Garibay v.
 Archstone Communities LLC, 539 F. App’x 763, 764 (9th Cir. 2013) (rejecting the defendants’
 “assumption that each employee missed two rest periods per week” because “the only evidence
 the defendants proffer[ed] to support their calculation of the controversy [was] a declaration by
 their supervisor of payroll, which sets forth only the number of employees during the relevant
 period, the number of pay periods, and general information about hourly employee wages”).

         The authorities upon which Defendants rely do not undermine this conclusion. Arias v.
 Residence Inn by Marriott, 936 F.3d 920 (9th Cir. 2019), involved a sua sponte remand, not a
 contested motion to remand. “[A] removing defendant's notice of removal ‘need not contain
 evidentiary submissions’ but only plausible allegations of the jurisdictional elements.” Id. at 922
 (quoting Ibarra, 775 F.3d at 1197). Only when removal jurisdiction is challenged does it
 become Defendants’ burden to show by a preponderance of the evidence, “some reasonable
 ground” underlying their assumptions about the rates of violation. Ibarra, 775 F.3d at 1199; see
 Dart Cherokee Basin Operating Co., LLC v. Owens, 574 U.S. 81, 89 (2014) (“Evidence
 establishing the amount [in controversy] is required . . . only when the plaintiff contests, or the
 court questions, the defendant’s allegation.”). Another case Defendants cite, Black v. T-Mobile
 USA, Inc., No. CV 17-04151-HSG, 2017 WL 5257110 (N.D. Cal. Nov. 2, 2017), found that in
 calculating the amount in controversy of wage and hour claims, “Defendant’s extrapolation from
 Plaintiff’s average work schedule is reasonable here in light of the other evidence in the record
 that indicates Plaintiff and the putative class worked similar schedules.” Id. at *4 (citing
 Campbell v. Vitran Exp., Inc., 471 F. App’x 646, 649 (9th Cir. 2012) (finding removal proper
 where the defendant relied on the named plaintiffs’ schedules in calculating the amount in
 controversy)).

       In this case, by contrast, the only excerpt of any employee’s schedule on the record is
 named Plaintiff’s, which indicates that she sometimes worked shorter than 7.5-hour shifts, and
 worked less than 8 hours on each reported day. See Reply, Ex. A [Doc. # 23-1]. She therefore

 CV-90                             CIVIL MINUTES—GENERAL                     Initials of Deputy Clerk KT
Case 2:21-cv-02293-DMG-JC Document 24 Filed 05/13/21 Page 4 of 5 Page ID #:482




                                    UNITED STATES DISTRICT COURT                          JS-6 / REMAND
                                   CENTRAL DISTRICT OF CALIFORNIA
                                      CIVIL MINUTES—GENERAL

 Case No.        CV 21-2293-DMG (JCx)                                                Date     May 13, 2021

 Title Jasmine Brown v. BQ Operations Holding, LLC, et al.                                          Page     4 of 5

 would not be eligible for the same number of meal or rest periods as an employee working 12-
 hour shifts. Relying on Plaintiff’s schedule, it is not reasonable to assume she experienced two
 meal and rest period violations per week, or to extrapolate that other putative class members did.

        Assuming arguendo that an estimate of one meal period and one rest period violation per
 workweek per proposed class member is appropriate, then the putative class’s (1) potential meal
 period violations would be $970,989.63 and (2) potential rest period violation would be
 $970,989.63. Combined with the sums for (3) and (4), for waiting time penalties and inaccurate
 wage statements, the total becomes $4,162,871.65.1

         As for the final item (5), Defendants assume without discussion that the attorneys’ fee
 award would amount to 25% of the total class recovery, even though the Ninth Circuit has
 refused to adopt a per se rule that “the amount of attorneys’ fees in controversy in class actions is
 25 percent of all other alleged recovery.” Fritsch v. Swift Transp. Co. of Ariz., LLC, 899 F.3d
 785, 796 (9th Cir. 2018). Furthermore, Defendants do not attempt to calculate Plaintiff’s
 counsel’s lodestar. See Opp. at 22. Instead, they cite to wage and hour class action settlement
 approval orders in which Plaintiff’s counsel was awarded 33% of the total settlement amount—
 or $150,000—in one, and 25% of the total settlement amount—or $133,750—in the other. Id.
 (citing La Fleur v. Med. Mgmt. Int'l, Inc., No. ED CV 13-00398-VAP, 2014 WL 2967475, at *6
 (C.D. Cal. June 25, 2014) and Clarke v. Insight Glob., Inc., No. CV 13-0357-H (BLM), 2015
 WL 13828417, at *1 (S.D. Cal. Jan. 5, 2015)). The cited examples make clear why a 25% fee
 calculation of the maximum possible recovery, as opposed to likely recovery or lodestar amount,
 is not a reasonable figure with which to calculate the amount in controversy. The Court sees no
 reason to assume at this point that the attorneys’ fees in this action will amount to $1.5 million,
 as Defendants suggest, rather than the $150,000 or less previously awarded in other wage and
 hour actions brought by this counsel.

        Therefore, Defendants have failed to discharge their burden of proving by a
 preponderance of the evidence that Plaintiff’s attorneys’ fee award would cause the amount in
 controversy to exceed the $5 million jurisdictional threshold.

                                                      III.
                                                  CONCLUSION

       In light of the foregoing and the strong presumption against removal jurisdiction, the
 Court GRANTS Plaintiff’s MTR and REMANDS this case to Los Angeles County Superior

         1
             The Court assumes, without deciding, that Defendants’ calculations of items (3) and (4) are accurate.

 CV-90                                     CIVIL MINUTES—GENERAL                            Initials of Deputy Clerk KT
Case 2:21-cv-02293-DMG-JC Document 24 Filed 05/13/21 Page 5 of 5 Page ID #:483




                             UNITED STATES DISTRICT COURT                 JS-6 / REMAND
                            CENTRAL DISTRICT OF CALIFORNIA
                               CIVIL MINUTES—GENERAL

 Case No.    CV 21-2293-DMG (JCx)                                    Date     May 13, 2021

 Title Jasmine Brown v. BQ Operations Holding, LLC, et al.                          Page     5 of 5

 Court for lack of jurisdiction. See 28 U.S.C. § 1447(c) (“If at any time before final judgment it
 appears that the district court lacks subject matter jurisdiction, the case shall be remanded.”).
 The May 14, 2021 hearing and scheduling conference are VACATED.

 IT IS SO ORDERED.




 CV-90                             CIVIL MINUTES—GENERAL                    Initials of Deputy Clerk KT
